Citation Nr: 1742595	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  10-33 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased disability rating in excess of 30 percent for bilateral open angle glaucoma, to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  By that rating action, the RO continued a 30 percent disability rating to the service-connected bilateral open angle glaucoma.  The Veteran appealed this determination to the Board.  Jurisdiction of the appeal currently resides with the Roanoke, Virginia, RO.

In March 2016, the Board remanded the matter on appeal to the Agency of Original Jurisdiction (AOJ) for additional development; specifically, to schedule the Veteran for a VA eye examination to determine the current (then) severity of his bilateral open angle glaucoma.  The Board also referred the claim to the Director of Compensation Service for extraschedular consideration pursuant to the provisions of 38 C.F.R. § 3.321.  Thereafter, in October 2016, VA examined the Veteran to determine the current (then) severity of his open angle glaucoma.  (See October 2016 VA Eye Disability Benefits Questionnaire (DBQ)).  In March 2017, the RO received an opinion from the Director of the Compensation Service (hereinafter "The Director").  Thus, the requested development has been accomplished and the matter has returned to the Board for further appellate consideration.  


FINDINGS OF FACT

1.  The Veteran's chronic bilateral open angle glaucoma is manifested by problems of night glares and halos around lights; clinical findings show corrected visual acuity of 20/40 or better, bilaterally, and visual field concentric contraction of 67 in the left eye and 65 in the right eye, with no diplopia.

2.  There is no evidence that the Veteran's service-connected bilateral open angle glaucoma presents an exceptional or unusual disability picture with related factors of marked interference with employment or frequent periods of hospitalization that renders the application of the current rating criteria impractical. 



CONCLUSION OF LAW

The criteria for an increased disability rating in excess of 30 percent for bilateral open angle glaucoma, to include on an extraschedular basis, have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.84a, Diagnostic Codes 6013, 6080-6066 (2008) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA's duty to notify was satisfied by an April 2009 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records (STRs), as well as all identified and available post-service medical records are associated with the electronic record.  The Veteran has not identified any additional available, outstanding records pertinent to his bilateral eye disorder.

The Veteran was afforded a VA examination in October 2016 to determine the current (then) severity of his open angle glaucoma.  In addition, in March 2017, the Director provided an opinion that addressed the extraschedualr component of the Veteran's claim.  Copies of the October 2016 Eye DBQ and the Director's March 2017 opinion are of record.   The Board finds that the October 2016 VA examination and Director's March 2017 opinion are adequate for adjudication purposes.  The October 2016 VA Eye DBQ provides the necessary clinical findings upon which to adjudicate the Veteran's bilateral eye disability under the appropriate schedular criteria.  The Director's medical opinion is predicated on a full reading of the available STRs, reflects consideration of the pertinent evidence of record, and is supported with a complete rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion for the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2016).

Finally, the Board finds compliance with its March 2016 remand.  A United States Court of Appeals for Veterans Claims (Court) or Board remand confers upon the appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Substantial compliance, rather than strict compliance, is required. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In the context of an examination, there is no Stegall violation when an examiner makes the ultimate determination required by the Board's remand, because such determination constitutes substantial compliance.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In March 2016, the Board remanded the matter on appeal to the AOJ for additional development.  Specifically, to schedule the Veteran for a VA eye examination to determine the current (then) severity of his bilateral open angle glaucoma.  The Board also referred the claim to the Director of Compensation Service for extraschedular consideration pursuant to the provisions of 38 C.F.R. § 3.321.  As noted above, these actions have been fulfilled.  Thus, there has been compliance with the Board's March 2016 remand.  Id.

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II. Merits Analysis

The Veteran seeks entitlement to an increased disability rating in excess of 30 percent for bilateral open angle glaucoma, to include on an extraschedular basis. After a brief discussion of the laws and regulations addressing increased rating claims and those specific to rating eye disabilities, the Board will analyze the merits of the claim. 

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

Rating the same disability under various diagnoses is to be avoided.  However, that does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  38 C.F.R. § 4.14 (2016); Esteban v. Brown, 6 Vet. App. 259 (1994).

A veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's glaucoma is rated under 38 C.F.R. § 4.84a, Diagnostic Code 6013. While this appeal was pending, the rating schedule for rating disabilities of the eyes was revised and amended.  73 Fed. Reg. 66543 (Nov. 10, 2008).  Diseases of the eye are now rated under a General Rating Formula, under 38 C.F.R. § 4.79 (2016). These changes took effect on December 10, 2008.  In this case, the Veteran has been assigned a 30 percent disability rating under Diagnostic Code 6078 applicable prior to December 10, 2008.  This rating, which has been effect for more than 20 years, is a protected rating, and cannot be reduced, except upon a showing of fraud on the part of the Veteran, or other circumstances not present in this case.  38 C.F.R. § 3.951(b) (2016).  The Veteran's claim for increased compensation for his service-connected open angle glaucoma was received by VA on March 30, 2009.  (See Veteran's representative's statement to VA, received on March 30, 2009). 

The Board finds that the Veteran's bilateral open angle glaucoma is more appropriately rated under Diagnostic Code 6013, the diagnostic criteria used to evaluated simple, primary, noncongestive glaucoma.  

Pursuant to the new rating criteria (i.e., effective December 10, 2008), open angle glaucoma is to be rated under rating code 6013.  Under these criteria, open angle glaucoma is to be rated based on visual impairment due to open angle glaucoma.  A minimum rating of 10 percent is assigned if continuous medication is required.  38 C.F.R. § 4.79, Code 6013 (2016). 

Also, under these criteria, 38 C.F.R. § 4.79, Diagnostic Code 6080 (2016) rates eye disorders based on impairment of the field of vision. 

Under 38 C.F.R. § 4.76a, Table III (2016), the normal visual field extent at the 8 principal meridians totals 500 degrees.  The normal for the 8 principal meridians are as follows: 85 degrees temporally; 85 degrees down temporally; 65 degrees down; 50 degrees down nasally; 60 degrees nasally; 55 degrees up nasally; 45 degrees up; and 55 degrees up temporally.  The extent of visual field contraction in each eye is determined by recording the extent of the remaining visual fields in each of the eight 45 degree principal meridians. 

Under Diagnostic Code 6080, a 10 percent rating is assigned for a unilateral scotoma; with remaining field of 46 to 60 degrees bilaterally or unilaterally; with remaining field of 31 to 45 degrees unilaterally; with remaining field of 16 to 30 degrees unilaterally; loss of superior half of visual field bilaterally or unilaterally; loss of interior half of visual field unilaterally; loss of nasal half of visual field bilaterally or unilaterally; and loss of temporal half of visual field unilaterally.  38 C.F.R. § 4.79 (2016). 

A 30 percent rating is assigned for remaining field of 31 to 45 degrees unilaterally; concentric contraction of visual field unilaterally; loss of temporal half of visual field bilaterally; and homonymous hemianopsia visual filed defects.  Id. 

A 50 percent rating is assigned for remaining field of 16 to 30 degrees bilaterally.  Id. 

A 70 percent rating is assigned for remaining field of 6 to 15 degrees bilaterally.  Id. 

A 100 percent rating is assigned for concentric contraction of visual field with remaining field of 5 degrees. 38 C.F.R. § 4.79 (2016).  Under the rating criteria, visual impairment is also rated based on impairment of visual acuity (excluding developmental errors of refraction) and muscle function.  Id.

Under the rating criteria, the severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.79.  Under those criteria, impairment of central visual acuity is rated from 0 percent to 100 percent based upon the degree of the resulting impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology. 38 C.F.R. § 4.79, Diagnostic Codes 6061-6066 (2016).

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2016).

A 10 percent rating is warranted only when there is (1) 20/50 vision in one eye with 20/40 or 20/50 vision in the other eye; (2) 20/70 vision in one eye with 20/40 vision in the other eye; or (3) 20/100 vision in one eye with 20/40 vision in the other eye. 38 C.F.R. § 4.79 , Diagnostic Code 6066 (2016). 

A 20 percent rating is warranted when there is (1) 20/70 vision in one eye with 20/50 vision in the other eye; (2) 20/100 vision in one eye with 20/50 vision in the other eye; (3) 20/200 vision in one eye with 20/40 vision in the other eye; or (4) 15/200 vision in one eye with 20/40 vision in the other eye. 38 C.F.R. § 4.79, Diagnostic Code 6066 (2016). 

A 30 percent rating is warranted (1) when vision in both eyes is correctable to 20/70; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/50; (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/50; (5) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/40; (6) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/40; and (7) when vision in one eye is no more than light perception and vision in the other eye is correctable to 20/40. 38 C.F.R. § 4.79, Diagnostic Codes 6064, 6065, 6066 (2016).

A 40 percent rating is warranted (1) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/70; (2) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/50; (3) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/50; (4) when vision in one eye is no more than light perception and vision in the other eye is correctable to 20/50 or (5) when there is anatomical loss of one eye and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.79, Diagnostic Codes 6063, 6064, 6065, 6066 (2016). 

To determine the rating for visual impairment when both decreased visual acuity and visual field defect are present in one or both eyes and are service connected, separately rate the visual acuity and visual field defect, expressed as a level of visual acuity, and combine them under the provisions of §4.25.  38 C.F.R. § 4.77(c) (2016).

Under the rating criteria, the maximum rating for visual impairment of one eye must not exceed 30 percent unless there is anatomical loss of the eye.  38 C.F.R. § 4.75(d) (2016).  The rating for visual impairment may be combined with ratings for other disabilities of the same eye that are not based on visual impairment, such as disfigurement under Diagnostic Code 7800.

In addition, the General Rating Formula for Diagnostic Codes 6000 through 6009 provides for a 10 percent disability rating for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent disability rating is awarded for disability with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent evaluation is in order. Finally, a maximum schedular rating of 60 percent is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

The Board finds that the preponderance of the evidence of record is against a disability rating in excess of 30 percent for the service-connected open angle glaucoma under the rating criteria for rating eye disabilities.  Under the criteria, in order to warrant a rating in excess of 30 percent, and specifically, a rating of 50 percent, there must be impairment with remaining visual field of 16 to 30 degrees bilaterally, or the Veteran's visual acuity in both eyes must be 20/100.  See 38 C.F.R. § Diagnostic Codes 6080, 6066.  The examination reports from April 2009 (Dr. P); April 2009 VA fee basis examination; September 2009 examination (Dr. P.); and October 2016 VA examination, as well as the VA treatment records, reflect that the Veteran's visual field and visual acuity were, at their worst, 67 degrees in the left eye and 65 in his right eye.  The Veteran's visual acuity was, at worst, 20/40, bilaterally.  These results equate to a noncompensable percent rating for visual field impairment (see 38 C.F.R. § 4.31) and a noncompensable rating for visual acuity.  As such, the criteria for an increased disability rating in excess of 30 percent for visual field impairment have not been met under the revised criteria for rating eye disabilities, effective December 10, 2009.  38 C.F.R. § 4.79, Diagnostic Code 6061-6080 (2016).

In addition, a higher evaluation of 40 or 60 percent is not warranted given that the Veteran has not been shown to have experienced any incapacitating episodes having a total duration of at least four or six weeks, respectively, during the past twelve months, due to his eye condition.  Indeed, April 2009 and October 2016 VA examiners both reported that the Veteran had not had any incapacitating episodes within the previous 12 months and there are no medical records indicating that his physician recommended or prescribed bed rest for any period for the Veteran's service-connected eye condition.   (See April 2009 VA QTC examination report and October 2016 Eye DBQ).  

Overall, the Board finds that the preponderance of the evidence of record is against an increased disability rating in excess of the protected 30 percent for bilateral open angle glaucoma. 

TDIU-Total Disability rating based on Individual Unemployability (TDIU)

The Board has also considered whether an inferred claim for a TDIU under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Here, the Veteran does not contend, nor does the record suggest, that his bilateral open angle glaucoma has rendered him unemployable.  In fact, the record demonstrates that the Veteran's visual disability did not impact his ability to work  (See October 2016 VA Eye DBQ). As such, Rice is inapplicable, and an inferred claim for a TDIU rating has not been raised.

Extraschedular Rating 

The Court has set forth a three-step analysis for analyzing extraschedular rating issues.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The threshold factor for extraschedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Thun, 22 Vet. App. at 115.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the Rating Schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular rating is adequate, and no referral is required. 

In the second step, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by 38 C.F.R. § 3.321(b)(1) (i.e., marked interference with employment and frequent periods of hospitalization).  Id. at 116. 

When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred for a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

In this case, the referral to the Director of VA Compensation Service was accomplished in a March 2016 Board Remand.  The Board's basis for remand for extra-schedular consideration for the eye disability was a February 2016 letter from the Veteran's representative.  The Veteran's representative maintained that the Veteran had reported being able to perceive only light in his eyes and being essentially blind.  

The Director of VA Compensation Service considered an extraschedular rating in a March 2017 decision.  Thus, the issue of extraschedular rating for bilateral open angle glaucoma has been adjudicated, and the case has been returned to the Board for appellate adjudication of the extraschedular rating issue.  The Board has jurisdiction to review determinations of the Director, Compensation Service or Undersecretary for Benefits regarding a Veteran's entitlement to an extraschedular rating.  Anderson v. Shinseki, 23 Vet. App. 423, 42-30 (2009).

In the March 2017 decision, the Director recited the findings of an October 2016 Eye DBQ.  Notably, the Director recounted that the diagnoses in October 2016 included open-angle glaucoma, dry-eye syndrome, and cataracts.  The Veteran's corrected bilateral far and near vision was 20/40 or better at the October 2016 examination.  The October 2016 examiner also indicated that the Veteran did not have light perception only, extremely poor vision, or blindness of either eye.  Intraocular pressure was 18 bilaterally.  Visual field testing was normal and there was no aphakia.  As noted by the Director, the October 2016 examiner had indicated that the Veteran's open-angle glaucoma was managed with medication, which controlled the pressure.  The Veteran's dry-eye syndrome was associated with the glaucoma medications.  However, and as pointedly discussed by the Director, the October 2016 VA examiner had concluded that the Veteran's complaints of night glares and halos around lights were related to his diagnosis of cataracts that were unrelated to his diagnosed service-connected open-angle glaucoma.  

After laying out the regulatory criteria for an extraschedular evaluation and describing the three-step process outlined in Thun, the Director concluded that the evidentiary record failed to demonstrate that the service-connected bilateral visual disability is manifested by an exceptional or unusual disability picture.  Thun, supra.

According to the Director, the clinical evidence showed bilateral corrected vision of 20/40 or better and no active manifestations associated with the open-angle glaucoma.  Thus, the Director concluded that the record was totally bereft of any evidence that remotely suggested a disability picture associated with the service-connected visual disability that rendered the regular rating criteria as inadequate. Accordingly, entitlement to extra-schedular evaluation under the provisions of § 3.321(b)(1) for bilateral open-angle glaucoma was denied.

The Board finds that there is no evidence that the Veteran's bilateral open angle glaucoma is exceptional or unusual.  Indeed, the effects of the Veteran's open angle glaucoma are contemplated by the schedular criteria-namely impairment of visual acuity and visual field contraction.  Throughout the rating period on appeal, the Veteran's bilateral open angle glaucoma has been asymptomatic and stable.  Further, the October 2016 VA examiner concluded that the Veteran's complaints of night glares and halos around lights were related to his diagnosis of cataracts that were unrelated to his diagnosed service-connected open-angle glaucoma.  The October 2016 examiner also determined that the Veteran's glaucoma had no impact on the Veteran's ability to work. 

In reaching its conclusion, the Board has not overlooked the recent decision by the United States Court of Appeals for the Federal Circuit in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) in which it held that the plain language of 38 C.F.R. § 3.321(b)(1) provides for referral for extraschedular consideration based on the collective impact of multiple service-connected disabilities. However, because the Veteran is only service-connected for bilateral open angle glaucoma, nothing in Johnson changes the above reasoning.

In short, there is nothing in the record to persuasively indicate that the Veteran's bilateral open angle glaucoma causes impairment with employment over and above that which is currently contemplated in the assigned 30 percent schedular rating. See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Thus, entitlement to an extraschedular evaluation for bilateral open angle glaucoma in excess of 30 percent is denied.


ORDER

An increased disability rating in excess of 30 percent for bilateral open angle glaucoma, to include on an extraschedular basis, is denied. 



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


